--------------------------------------------------------------------------------

EXHIBIT 10.1
 
FIRST AMENDMENT
 
TO
 
LOAN AND SECURITY AGREEMENT
 
This First Amendment to Loan and Security Agreement is entered into as of
January 1, 2013 (the “First Amendment”), by and between AVIDBANK CORPORATE
FINANCE, a division of AVIDBANK (“Bank”), and USA TECHNOLOGIES, INC.
(“Borrower”).
 
RECITALS
 
Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of June 21, 2012, as amended from time to time (the “Agreement”).  The
parties desire to amend the Agreement in accordance with the terms of this First
Amendment.
 
NOW, THEREFORE, the parties agree as follows:
 
1.         The following definition in Section 1.1 of the Agreement is hereby
amended in its entirety to read as follows:
 
“Processing Revenues Sublimit” means Borrower’s Accounts relating to the
Processing Revenues, which shall not exceed Two Million Dollars ($2,000,000) at
any time without the Bank’s prior consent.
 
2.          As a condition of Bank entering into this First Amendment, at the
time of the execution and delivery by Bank of this First Amendment, the Borrower
shall issue to the Bank warrants to purchase up to 45,000 shares of common stock
of the Borrower (the "Warrants"). The exercise price of the Warrants shall be
$___ per share which is equal to one hundred and twenty-five percent (125%) of
the average closing bid price of the Borrower’s common stock on the NASDAQ
Global Market during the thirty (30) trading days immediately preceding the date
of the execution and delivery by Bank of this First Amendment. The Warrants
shall be exercisable at any time prior to 5:00 p.m. on December 31, 2017. The
form of certificate evidencing the Warrants to be issued to the Bank by the
Borrower is attached hereto as Exhibit "A”.
 
3.          The Borrower shall pay all Bank Expenses incurred by the Bank in
connection with the preparation, negotiation, and execution of this First
Amendment.
 
4.          Unless otherwise defined, all initially capitalized terms in this
First Amendment shall be as defined in the Agreement.  The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects.  Except
as expressly set forth herein, the execution, delivery, and performance of this
First Amendment shall not operate as a waiver of, or as an amendment of, any
right, power, or remedy of Bank under the Agreement, as in effect prior to the
date hereof.  Borrower ratifies and reaffirms the continuing effectiveness of
all agreements entered into in connection with the Agreement.
 
5.          Borrower represents and warrants that the representations and
warranties contained in the Agreement are true and correct as of the date of
this First Amendment, and that no Event of Default has occurred and is
continuing.
 
 
1

--------------------------------------------------------------------------------

 
 
6.          This First Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original
hereof.  Notwithstanding the foregoing, Borrower shall deliver all original
signed documents requested by Bank no later than ten (10) Business Days
following the date of execution.
 
 
IN WITNESS WHEREOF, the undersigned have executed this First Amendment as of the
first date above written.
 

 
USA TECHNOLOGIES, INC.
     
By:  /s/ David M. DeMedio
     
Title:  Chief Financial Officer
         
AVIDBANK CORPORATE FINANCE,
a division of Avidbank
     
By:  /s/ Mike Hansen
     
Title:  Executive Vice President

 
 
2

--------------------------------------------------------------------------------